Citation Nr: 1137776	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right knee patellofemoral pain syndrome with arthritis and exostosis of the lateral facet patella (also referred to as right knee disorder), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan
INTRODUCTION

The Veteran served on active duty from December 1993 to December 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the October 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a disability evaluation greater than 20 percent for the service-connected right knee disorder.  After receiving notice of that determination, the Veteran perfected a timely appeal with respect to that denial.  

In his November 2006 notice of disagreement (NOD), the Veteran also sought separate compensable ratings for the arthritis and bony enlargement in his right knee.  According to the Veteran, the arthritis led to the development of the bony enlargement in his right knee and resulted in increasing complications, including pain and instability, in his right knee.  In the April 2008 rating decision, the RO granted service connection for exostosis of the lateral facet patella (claimed as bony enlargement), combined this condition with the right knee patellofemoral pain syndrome with arthritis, and continued the 20 percent disability evaluation for the Veteran's right knee disorder.  

In May 2011, the Veteran testified at a hearing conducted at the Waco RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claim folder.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran's service-connected right knee disorder is currently evaluated as 20 percent disabling.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claim for his service-connected right knee disorder is required to allow for further development of the record.  

Specifically, private treatment records issued by the Veteran's private physician, J.W., M.D., and dated from July 2007 to August 2007 reflect the Veteran's history of chronic knee pain.  Report of the August 2007 magnetic resonance imaging (MRI) of the Veteran's right knee revealed a "well-defined patellofemoral malalignment or patellofemoral syndrome", as well as "a very well-defined, almost 90-degree angled osteophyte off the lateral facet of the patella which has created ...an impingement or a hook phenomenon laterally."  See August 2007 MRI report.  The Veteran was diagnosed with patellofemoral malalignment with chondromalacia of the patella and lateral patellar osteophyte and subsequently underwent an arthroscopic debridement of his right knee.  See August 2007 operative report.  

The Veteran was afforded a VA examination in March 2008, at which time he provided his military and medical history.  According to the Veteran, after his August 2007 surgical procedure, he remained "relatively symptom free" for some time, until recently when he started experiencing pain in his lateral knee while climbing a staircase.  The Veteran also noticed a re-growth of the bony deformity at the site of excision as well as increasing knee pain with prolonged sitting or standing.  He states that he is only able to stand for 15-30 minutes and is able to walk more than one-fourth of a mile, but less than one mile.  The examiner noted that the Veteran experiences pain, stiffness and weakness in his right knee.  Upon physical examination, the Veteran's range of motion was shown to be 5 to 140 degrees during active and passive range of motion, and his flexion was reduced to 125 degrees against strong resistance.  The Veteran was also shown to have extension to 5 degrees during active and passive range of motion and extension to 10 degrees when performing his range of motion exercises against gravity.  There was no additional limitation of motion during repetitive movement.  

The examiner observed an osteophytic growth which he described as a hard, nodular, non-tender mass at the superolateral knee-cap of the right knee that was 1.5 cm (centimeter) by 1 cm in length.  The examiner further detected signs of crepitus, malalignment, tenderness and painful movement in the Veteran's right knee and noted that the Veteran's anterior and posterior drawer test produced negative results.  The Veteran also underwent an X-ray of his right knee, the results of which revealed normal soft tissues as well as no bone or joint abnormalities.  Based on his review of the claims file, physical examination of the Veteran and medical expertise, the examiner diagnosed him with osteoarthritis, arthralgia, patellofemoral malalignment, chondromalacia, patellofemoral syndrome, and exostosis of the lateral facet patella, all in the right knee.  The examiner also determined that the Veteran's service-connected right knee condition affects his ability to conduct some of his activities of daily living, and has a significant effect on his ability to perform his occupational duties.  

In a June 2008 statement, the Veteran asserts that his right knee condition has continued to worsen.  According to the Veteran, he experiences stiffness, swelling and increasing pain in the knee, and the pain intensifies when he puts added weight or pressure on it.  He further claims that his worsening condition requires extensive surgery to allow his knee cap to re-align.  Along with his statement, the Veteran also submitted a copy of the June 2008 MRI report, the findings of which reveal "slight lateral patellar subluxation," "osseous excrescence from the lateral aspect of the patella..." and "some chondromalacia at the inferior aspect of the lateral patellar facet with associated subchondral edema."  

A July 2008 VA treatment note reflects the Veteran's complaints of worsening right knee pain as well as his assertion that he intended to undergo surgery the following month for it.  

At the May 2011 hearing, the Veteran testified that, while his right knee instability improved after his August 2007 arthroscopic debridement, the arthritic condition in his knee has only continued to worsen, and he currently experiences additional problems in his right knee as a result of the "arthritic build up."  See May 2011 Hearing Transcript (T.), pp. 3-4.  On a scale of one to ten (with one being the least pain and ten being the most), the Veteran rates his pain at a seven or eight when he is not on medication.  See T., p. 4.  He further states that he is unable to participate in physical activities of any kind because such activity serves to aggravate his knee condition and he avoids climbing the staircase at all costs because such efforts cause him to experience the sharpest level of pain in his knee.  See T., p. 6.  The Veteran also described limitation of motion of his knee when conducting everyday activities such as walking, driving his car, stooping, or squatting.  See T., pp. 8-9.  

A review of the claims file reveals that the Veteran has not been afforded another VA examination since the March 2008 evaluation, over three years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  

During his hearing, the Veteran also testified that he continues to receive medical care and treatment for his right knee disorder from his private physician, Dr. J. W.  See T., p. 10.  As this matter is being returned for further development, an effort should be made to obtain records of any knee treatment that the Veteran may have received from his private physician.  VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Therefore, the AOJ must attempt to obtain the above-referenced private treatment records, and any other relevant records pertinent to the Veteran's claim, and afford the Veteran another VA examination to determine the current severity of his service-connected knee disorder.  [For the reasons set forth herein, the medical evidence currently of record is insufficient for the Board's adjudication of this issue.]  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information form, procure copies of any private treatment records as well as any other medical records pertinent to the Veteran's claim, to include any progress notes, evaluations, and X-ray and MRI reports, from Dr. J.W. dated from June 2008 to the present.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right knee patellofemoral pain syndrome, with arthritis and exostosis of the lateral facet patella.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with the service-connected right knee disorder should be noted in the examination report.  In addition, the examiner should discuss any limitation of motion, instability, or ankylosis associated with this disorder.  

Also, the examiner should discuss whether the Veteran's right knee disorder exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  

In addition, the examiner should specifically comment on the impact of the Veteran's service-connected right knee disability upon his industrial activities, including his ability to obtain and to maintain employment.  

A complete rationale for all opinions expressed must be provided.  

3. Following completion of the above, re-adjudicate the issue of entitlement to a disability rating greater than 20 percent for the service-connected right knee disorder.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


